Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amended claims filed 6/24/22 are acknowledged; claims 1-20 are currently pending.
Drawings
The amendment filed 6/24/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended drawings are not supported by the original disclosure.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hild et al. (US 20080190604) in view of Gregory (US 20160363116).
CLAIM 11:  Hild discloses a system for monitoring and controlling oil and gas production at multiple wells. The system comprises a processor and a storage device coupled to communicate with the processor (in control unit 234).  The storage device storing computer-readable instructions thereon (paragraphs 0020-22).  When executed by the processor, the instructions cause the system to: connect to multiple hydrocarbon pumps concurrently (see Fig. 3), each hydrocarbon pump providing pumping operations for a different one of the multiple wells (see Fig. 3).  Receive operation data relating to each hydrocarbon pump, the operation data reflecting current operation parameters for the pumping operations provided by each hydrocarbon pump each pump using different types of operation parameters from one another (paragraph 0021; listing off potential parameters and citing that the disclosed pump only would use one, thus the other pumps would use other data as required).  Perform an evaluation on the pumping operations provided by each hydrocarbon pump based on the operation data relating to each pump (decision block 425).  Determine whether the pumping operations provided by each hydrocarbon pump needs to be modified based on the evaluation of the pumping operations by each hydrocarbon pump (see block 435); and issue a control signal to at least one hydrocarbon pump, the control signal causing the at least one hydrocarbon pump to modify at least one operation parameter for the pumping operations thereof (see block 440).
Hild fails to disclose at least two of the pumps being a different pump type from one another.
Gregory discloses a well pumping system.
Gregory discloses using two different pump types in a hydrocarbon pumping system (68, 69, see paragraph 0058 “the second down-hole pump 69 could be a different type of pump…”).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Hild to include a separate type of hydrocarbon pump as described in the claims as a substitution of one known prior art pump for another in which one of ordinary skill in the art would expect the different pump to function properly as Gregory teaches using two different types of pumps in a system (paragraph 0058) and Hild teaches that equivalent parts may be substituted for elements within the invention (paragraph 0043).  
CLAIM 12:  The computer-readable instructions further cause the system to store at regular intervals the operation data relating to each pump and the evaluation on the pumping operations provided by each pump (via link 280, see paragraph 0024).
CLAIM 13:  The operation data is provided to the system by sensors mounted at the multiple wells and the multiple pumps (see paragraph 0028 discussing sensors 350-359; Fig. 3).
CLAIM 14:  The current operation parameters include one or more of the following: rod displacement, tension load, and wellbore fluid flow rate (see paragraph 0021 discussing all three).
CLAIM 15:  Each pump includes a prime mover (motor 236) and a pump mechanism and the control signal issued by the system is issued to the prime mover of the pump (paragraph 0022).
CLAIM 16:  The control signal issued to the prime mover by the system causes the prime mover to perform one of the following: start running, stop running, change running speed (shutdown at 440; changing speed in paragraph 0035).
CLAIM 17:  The system determines whether the pumping operations provided by each pump needs to be modified using a control algorithm that is specific to each well pump (see paragraph 0035-36, 0038, “method calculates the optimum parameters for each pump system”).
CLAIM 18:  The computer-readable instructions further cause the system to connect to a replacement pump that replaces a given one of the multiple pumps (see paragraph 0038 issuing maintenance requests and re-optimizing the system).
CLAIM 19:  The computer-readable instructions further cause the system to perform an evaluation on pumping operations provided by the replacement pump based on operation data relating to the given well pump (see paragraph 0038).
CLAIM 20:  The computer-readable instructions further cause the system to determine whether the pumping operations provided by the replacement pump needs to be modified using a control algorithm that is specific to the given pump (see paragraphs 0035-38, optimizing the system).
CLAIMS 1-10:  The methods of these claims are inherent to the above structures.
Response to Arguments
Applicant's arguments filed 6/24/22 have been fully considered but they are not persuasive.
The drawings submitted 6/24/22 contain matter that was not disclosed in the initial disclosure as filed.  Applicant cannot amend their drawings beyond the initial disclosure to get around the prior art rejection of Hild.  Any amendments to the drawings must be supported by the initial disclosure.  Applicant did not cite any support for the amendments.
With respect to the prior art rejections, Applicant has failed to establish that the pumps of Gregory are not “different”.  The language of Gregory is clear – “a different pump type”.  The additional language “which is compatible with the components of the linear rod pumping apparatus” does not make the pumps the same.  It merely limits the list of potential different pump types.  The language of the claims does not limit the two pumps in any manner related to the compatibility with the linear rod pumping apparatus.  Even if one of ordinary skill in the art would read the description as Applicant argues (“a different model, or size, or brand, or some other variation of pump”), that would be a “different type of pump”.  Each variation would be a different type.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679